Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 8/25/2022 are acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerry Meyer on September 8, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A substrate cleaning apparatus, comprising:
	a vaporizer configured to generate water vapor;
	a first heater configured to heat a nitrogen gas to a first temperature;
	a second heater configured to heat the nitrogen gas to a second temperature, wherein the second temperature is higher than the first temperature;
	 wherein the plurality of cleaning chambers comprises a first cleaning chamber;
	at least one controller configured to control the substrate cleaning apparatus so as to supply the water vapor to the first cleaning chamber and then supply the nitrogen gas having the second temperature to the first cleaning chamber;
	a pressure regulator connected to the second heater and configured to adjust the nitrogen gas to a target pressure; and
	a first exhaust line and a second exhaust line connected to the plurality of cleaning chambers;
	wherein the first cleaning chamber is configured so that at least one substrate is exposed to the water vapor, the nitrogen gas having the first temperature, or the nitrogen gas having the second temperature under an atmospheric pressure, 
	wherein the first temperature is 50 to 100 degrees C, and the second temperature is 120 to 300 degrees C, 	
	wherein the second heater or the pressure regulator is connected to a water vapor supply line connecting the vaporizer and the first cleaning chamber and configured to remove [[the]] water vapor remaining in a portion of the water vapor supply line and in the first cleaning chamber by supplying the nitrogen gas having the second temperature and the target pressure to the first cleaning chamber through the portion of the water vapor supply line, 
	wherein the pressure regulator is a pressurizing tank configured to store the nitrogen gas having the second temperature at the target pressure, 
	wherein the plurality of cleaning chambers are configured to share the vaporizer, the first heat, and the second heater, 
	wherein the first exhaust line is used to supply the nitrogen gas having the first temperature into the plurality of cleaning chambers and then discharge a gas in the plurality of cleaning chambers, and the second exhaust line is used to supply the water vapor into the plurality of cleaning chambers and then discharge a gas in the plurality of cleaning chambers and used to supply the nitrogen gas having the second temperature into the plurality of cleaning chambers and then discharge a gas in the plurality of cleaning chambers, 
	wherein the first cleaning chamber has a first sidewall and a second sidewall, 
	wherein the first sidewall has a supply port for the water vapor, the nitrogen gas having the first temperature, and the nitrogen gas having the second temperature, and the second sidewall has an exhaust port, and
	wherein the first cleaning chamber accommodates and cleans [[one]] a first substrate and has a fin arranged to cover the first substrate in a plan view, wherein the fin is configured to form a U-shaped flow path of a gas along an inner side surface of the first cleaning chamber and an outer side surface of the fin from the supply port to the exhaust port.  
Amend claim 10 as follows: The apparatus of Claim 1, wherein the first cleaning chamber has a third sidewall different from the first sidewall and the second sidewall, and
	wherein the third sidewall has a loading/unloading port for the first substrate.
Cancel claim 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1.  With regard to claim 1, the most relevant prior art is the combination of U.S. 6,328,809 to Elsawy in view of U.S. 5,235,995 to Bergman in view of U.S. 2020/0258748 by Okada in view of U.S. 2018/0169712 by Yasuda used to reject claim 8 in the Non-Final Rejection dated May 25, 2022.  The combination of Elsawy in view of Bergman in view of Okada in view of Yasuda fails to teach the cleaning chamber comprises a fin arranged to cover the substrate in plan view, wherein the fin is configured to form a U-shaped flow path of a gas along an inner side surface of the cleaning chamber and an outer side surface of the fin from the supply port to the exhaust port.  The reviewed prior art fails to provide motivation to modify the combination of Elsawy in view of Bergman in view of Okada in view of Yasuda to arrive at the apparatus recited by claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 9, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714